Citation Nr: 0121881	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  96-36 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental condition, 
including for the purpose of obtaining Department of Veterans 
Affairs (VA) outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active military service from April 1955 to 
April 1957.  This matter originally came to the Board of 
Veterans' Appeals (Board) from a July 1996 rating decision of 
the VA Waco Regional Office (RO) which denied service 
connection for a dental condition.  The veteran appealed that 
determination and in January 1998, he testified at a Board 
hearing at the RO.

By May 1999 decision, the Board denied service connection for 
a dental condition for the purpose of obtaining VA outpatient 
dental treatment.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
While the case was pending before the Court, in August 1999, 
the veteran's attorney and a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and Stay of Further Proceedings.  By August 
16, 1999 Order, the Court granted the motion, vacated the May 
1999 Board decision, and remanded the matter for 
readjudication consistent therewith.  In June 2000, the Board 
remanded the matter to the RO for due process considerations.


FINDINGS OF FACT

1.  The record contains no competent evidence that the 
veteran has a service-connected compensable dental condition.

2.  There is no indication, nor does the veteran contend, 
that he sought service connection for a dental condition in a 
timely manner after separation from service.

3.  There is no competent evidence that he has any dental 
condition due to a combat wound or other in-service dental 
trauma.

4.  The veteran was not a POW during service and there is no 
evidence that he has a dental condition clinically determined 
to be complicating a medical condition currently being 
treated by VA, or that he is he a Chapter 31 vocational 
rehabilitation trainee.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental condition, including for the purpose of obtaining VA 
outpatient dental treatment, have not been met.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991) and as amended by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000); 38 C.F.R. §§ 3.303, 3.381 (1998); 
38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) which eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
Court's decision in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the RO has reviewed the veteran's 
claim under the provisions of VCAA and the Board finds that 
VA's duties under the statute have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
In this case, the veteran has been notified on numerous 
occasions of the evidence needed to substantiate his claim.  
This is evident in the rating decision, the Statement of the 
Case, several Supplemental Statements of the Case, and the 
Board's May 1999 decision, which was vacated by the Court.  
Moreover, the veteran was informed by the RO that he needed 
to tell VA where he had received treatment so that records 
could be requested.  Finally, it is noted that the veteran 
has an accredited representative and that such representative 
has reviewed the claims file and provided written argument 
regarding the issue on appeal.  

In view of the foregoing, the Board finds that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, Statement of the Case, 
Supplemental Statements of the Case, the Board's May 1999 
decision, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In this case, the RO has 
requested all post-service treatment records identified by 
the veteran.  He has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The RO requested all 
relevant treatment records identified by the veteran.  

With respect to the veteran's service medical records, the 
Board notes that the RO requested the veteran's service 
medical and dental records from the National Personnel 
Records Center (NPRC).  In July 1995, the NPRC informed the 
RO that such records were unavailable, presumably having been 
destroyed in the 1973 fire at that facility.  By May 1997 
letter, the RO advised the veteran that his service medical 
and dental records were unavailable and invited him to submit 
additional evidence to supplement his claim.  In addition, 
the RO requested that the veteran complete NA Form 13055, for 
the purposes of attempting to reconstruct his service medical 
and dental records.  Later that month, the veteran submitted 
a completed NA Form 13055 on which he indicated that, at his 
first dental appointment in service in May 1955, the dentist 
"cracked off 13 teeth" but left the nerves intact.  He 
stated that, at his second dental appointment in June 1955, 
another dentist extracted "13 remaining teeth and nerves."  
The RO forwarded this information to NPRC; by July 1998 
letter, however, the NPRC advised the RO that the veteran's 
dental records could not be reconstructed from alternate 
sources.  The veteran has been advised of this fact.  The 
Board finds that, based on the RO's efforts and the responses 
from the service department, it is reasonably certain that 
the veteran's service medical and dental records are no 
longer available and that further efforts to obtain those 
records would be futile.  VCAA (to be codified at 38 U.S.C.A. 
§ 5103A(b)(3)).  

In addition, the Board notes that there is no competent 
medical evidence of record raising any question as to whether 
the veteran has a service-connected compensable dental 
condition or that he has any dental condition due to a combat 
wound or other "service trauma," as defined by VA.  See VA 
O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  
Accordingly, the Board finds that there is need for a medical 
opinion in order to decide the claim.  The Board finds there 
is no reasonable possibility that further assistance to the 
claimant could substantiate the claim.  Consequently, the 
Board finds that further remand of this matter for a medical 
opinion is not necessary.  VCAA (to be codified at 38 
U.S.C.A. § 5103A(d)(1)). 

In sum, in the circumstances of this case, the Board finds 
that another remand in this case would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

A review of the record shows that in May 1995, the veteran 
filed a claim of service connection for a dental condition.  
His previous communications with the RO, including a January 
1989 claim for VA nonservice-connected pension benefits, are 
negative for any indication of a dental condition.  

The following month, the RO requested the veteran's service 
medical and dental records from the NPRC.  As set forth in 
detail above, the NPRC informed the RO that such records were 
unavailable and additional attempts by the RO to obtain these 
records were unsuccessful.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (Where service medical records are 
presumed destroyed, VA's duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule is heightened).  

Because service dental records are unavailable, the Board has 
carefully considered the veteran's detailed statements 
regarding his in-service dental treatment.  In that regard, 
the Board notes that in his July 1996 Notice of Disagreement, 
he stated that, on initial dental examination shortly after 
beginning basic training, the dentist "'scrapped' off 
several teeth (all major upper and lower teeth)," but "left 
the nerves intact."  The veteran indicated that he was 
unaware there was a problem with the dentist's work until 
about six weeks later when he had a second dental 
appointment.  He stated that the second dentist "looked in 
my mouth and asked me what happened!"  The veteran explained 
that the second dentist had to administer "8 to 10 shots in 
my mouth to remove the active nerves" and the second dentist 
told him that the first dentist should have just "filled a 
few cavaties [sic] instead of the total destruction of the 
missing teeth."  

The veteran further indicated that, during recent VA 
hospitalization in April 1995 for an elevated heart rate, his 
treating physician had examined his mouth and told him that 
he had a "bad dental situation."  The veteran stated that 
he informed his VA physician of what had happened in service 
and was advised that he could file a claim.  He stated that 
he had been unaware previously that his dental condition 
could be claimed as service connected.  

The record shows that the RO obtained a copy of the April 
1995 VA hospitalization report which shows that the veteran 
was admitted to rule out a myocardial infarction after he 
exhibited decrescendo bilateral palpitations associated with 
dyspnea and diaphoresis.  After various tests were performed, 
the diagnoses on hospital discharge were 
hypertriglyceridemia, atypical chest discomfort, diabetes, 
and chronic systemic benign hypertension.  The 
hospitalization report is negative for any indication of a 
dental condition.  The Dallas VA Medical Center further 
advised the RO that they had no dental records relative to 
the veteran.  

In his August 1996 substantive appeal, the veteran indicated 
that he was seeking a 20 percent disability rating for 
"unnecessary and 'cruel' dental procedures performed on me 
while in basic training."  He indicated that he remembered 
well the reaction of the second dentist when he saw the 
"damage" the first dentist had done.  The veteran indicated 
that the second dentist said he was going to "turn in" the 
first dentist for causing such damage.  He reported that the 
second dentist had to administer 10 to 12 injections to ease 
the pain.  

The veteran completed a dental diagram which he attached to 
his substantive appeal.  On his diagram, he provided the 
approximate location of the teeth "destroyed" in service by 
the first dentist.  Specifically, he indicated that 6 upper 
molars and 7 lower molars had been "destroyed" by the first 
dentist.  

In May 1997, he indicated that on entry into service, his 
teeth were healthy.  The veteran speculated that the first 
dentist had deliberately cracked 13 teeth because he was a 
"disgruntled draftee" who was taking out his frustrations 
on the recruits.  

At his January 1998 hearing, the veteran again described the 
circumstances of his in-service dental treatment, stating 
that at his first appointment the dentist "cracked" or 
"scraped off" several upper and lower molars, but left the 
roots intact.  He indicated that at his next dental 
appointment, the second dentist indicated that he was 
surprised that the first dentist had elected to "scrape" 
the veteran's teeth, rather than fill his cavities.  He 
testified that "[t]he second dentist said that what [the 
first dentist] did was - rather he elected to scrape the 
teeth off and get them out of his sight rather than fill 
several cavities.  That was his conjecture why."  He stated 
further that, at his second dental appointment, he needed 15 
to 20 injections so the dentist could repair "the botched 
job that the first dentist had created."  He stated that the 
second dentist extracted the remaining portions of cracked 
teeth, as well as the roots.  He guessed he had 11 or 12 
teeth extracted, and that since service separation his dental 
condition remained relatively stable.  He stated he first 
visited a dentist about 20 years after the service, at which 
time he had 4 lower front teeth extracted.  He emphasized 
that his teeth were healthy on entering service; thus, he 
believed he should now receive VA dental care.  

II.  Analysis  

Initially, the Board notes that the Court has repeatedly held 
that the Board is required to consider a veteran's claim 
under all applicable provisions of law and regulation whether 
or not the claimant specifically raises the applicable 
provision.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Liberally construing the veteran's statements as required by 
38 C.F.R. § 20.202 (2000), the Board finds that he has 
perfected appeals with the issues of entitlement to service 
connection for a dental condition, both for purposes of 
compensation and for purposes of VA outpatient dental 
treatment; thus, both issues will be addressed.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
4.149 (1999), certain dental conditions, including 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth (i.e. with a bridge or denture), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  Id., Note.  

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (Feb. 24, 1997) 
(proposed rule), and 64 Fed. Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions. . .").  A review 
of the record indicates that the RO has considered the 
veteran's claim under both the old and new regulations.  The 
Board finds that the change in regulation has no effect on 
the outcome of his claim and that neither version of the 
regulation is more favorable to him.  

In this case, there is no basis for compensation for the 
veteran's claimed dental disorder ("cracked" or extracted 
teeth) since both the old and new regulations clearly provide 
that replaceable missing teeth or carious teeth are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
4.149 (1998) and 62 Fed. Reg. 8201 (to be codified at 38 
C.F.R. § 3.381 (2000)).  No other dental condition is shown 
by the evidence of record.  As the replaceable missing teeth 
or "cracked teeth" are not disabling conditions for which 
service connection may be granted for compensation purposes, 
the compensation aspect of the veteran's claim must be 
denied.

Likewise, the Board concludes that the criteria for service 
connection for a dental condition, for purposes of 
entitlement to VA outpatient dental treatment, have not been 
met.  Subject to the requirements set forth above, a veteran 
is entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.  

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he alleged that his claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g. 38 C.F.R. § 4.150.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
April 1957, clearly his March 1995 application is untimely 
under the aforementioned eligibility category.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2000).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

In this case, the veteran claims that during service, a 
dentist "'scrapped' off several teeth (all major upper and 
lower teeth)," but "left the nerves intact."  However, 
there is no indication, nor has the veteran contended, that 
he sustained any trauma to the face or mouth during service.  
Rather, he contends that the dental treatment itself 
constituted "service trauma" and that he is therefore 
entitled to VA dental care.  However, "service trauma" does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during the veteran's 
military service.  VA O.G.C. Prec. Op. No. 5-97.  Thus, he 
does not meet the criteria for eligibility for Class II(a) VA 
outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's DD Form 214 does 
not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  

However, the veteran does not allege, nor does the evidence 
suggest, that he meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  
For example, he is not service-connected for any other 
disability, nor is he a Chapter 31 vocational rehabilitation 
trainee.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition, including for the purpose 
of obtaining VA dental treatment.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  VCAA (to be codified at 38 
U.S.C. § 5107).  

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that his in-service 
dental treatment was so extraordinarily cruel that the law 
and regulations governing VA dental claims should be 
disregarded and his claim granted.  However, the Board has no 
authority to disregard the law.  Rather, it is bound by the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
1991).  As set forth above, applying the applicable criteria 
to the facts in this case, the Board must find that service 
connection for a dental condition, including for the purpose 
of obtaining VA dental treatment, is not warranted.  


ORDER

Service connection for a dental condition, including for 
purposes of obtaining VA dental treatment, is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



